Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 8









In the Matter of Marcus Trevor Bartole



Lloyd C. Suhr, Burleigh County

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Marcus Trevor Bartole, 		Respondent and Appellant







No. 20110243







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, petitioner and appellee.  Submitted on brief.



Gregory Ian Runge, 1983 E. Capitol Ave., Bismarck, ND 58501, for respondent and appellant.  Submitted on brief.

Matter of Bartole

No. 20110243



Per Curiam.

[¶1]	Marcus Bartole appeals from a trial court order concluding he is a sexually dangerous individual and committing him to the custody of the Director of the Department of Human Services.  On appeal, Bartole argues the evidence he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior is not clear and convincing.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner